UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1576


In re: ROBERT KOGER,

                    Petitioner.


               On Petition for Writ of Mandamus. (1:14-cr-00018-LO-1)


Submitted: September 14, 2021                               Decided: September 17, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Robert Koger, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Koger petitions for a writ of mandamus seeking an order directing the district

court to order the Government to respond to Koger’s motion to unseal a portion of the

record. Our review of the district court’s docket reveals that, by order entered May 20,

2021, the district court directed the Government to respond and the Government did so on

May 28, 2021. Accordingly, we deny the mandamus petition as moot. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2